Title: From John Adams to James Warren, 7 July 1776
From: Adams, John,Continental Congress, Board of War
To: Warren, James,Massachusetts House of Representatives, Speaker of


     
      Dear Sir
      Philadelphia July 7. 1776
     
     Congress has been pleased to establish a War Office, and have done me the Honour to make me a Member of that Board, which lays me under obligation to write you upon the subject of Flints.
     Congress has impowered and directed the Board to employ a Number of Persons, wherever they can find them, to manufacture Flints, and also to enquire in the Several Colonies, for the proper Flint Stone.
     It would be unpardonable Negligence in Us, in our Circumstances, to depend upon Supplies from abroad, of any Articles necessary to carry on the War; Materials for the Manufacture of which, are afforded, by our own Country in Sufficient Plenty. This is the Case of Flint Stone. It is affirmed by Gentlemen of undoubted Credit, that large Quantities of the genuine Flint Stone are found in Orange County, in the Government of New York. And it is reported that other Quantities are found in various other Parts of the united American States. Congress is determined to leave no proper Measures unessayed, to discover the Truth, and to obtain Information, in what Parts of America this Kind of stone is to be found and in what Quantities.
     To this End the Board of War and ordinance, is directed to invite the assistance of the Several Legislatures of all the States in Union, in promoting an Inquiry.
     I am directed by the Board to request you to lay this Letter, before the Legislature of the Massachusetts Bay, and to ask their Attention to this Subject and that they would be pleased to appoint a Committee of their Body, or take any other Measures which they may think proper and effectual, for inquiring whether there is any Quantity of this necessary Stone, in their Country, in what Counties or Towns of it, it lies, and whether there are any Persons who have ever practiced the Art of making the Flint into suitable Sizes and shapes for military Service. And it is further requested, that after a proper Enquiry shall have been made, the Result of it, be reported to the Board of War and ordinance, at the War Office, in Markett Street near the Corner of Fourth Street Philadelphia. I have the Honour to be &c.
    